DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 1-2 and 8-10 are currently amended; plus, claims 7 and 15-20 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A.1 in the reply filed on October 27, 2021 is acknowledged.
Claim Objections
Independent claims 1 and 6 are severably objected to because they include a comma after “electrode sheet body” in “an electrode sheet body, having a length direction and a width direction perpendicular to the length direction” (emphasis added). Appropriate correction is respectfully required.
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternativeChen et al (CN 106257710).
Regarding independent claim 1, Chen teaches a wound lithium-ion battery with multiple tabs with variable sizes, said battery comprising a positive electrode sheet, a negative electrode sheet, a separator therebetween wound together to form a battery core (e.g. ¶¶ 0007, 16, 23, 29, 36, and 38 plus e.g. Figures 3 and 6), said positive electrode sheet and said negative electrode sheet severably reading on “electrode sheet,” wherein said positive electrode sheet and/or said negative electrode sheet comprising:
(1)	a main body having a length direction and a width direction perpendicular to said length direction, said main body wider in said width direction than the length (e.g. Figures 4-5 and 7), reading on “an electrode sheet body, having a length direction and a width direction perpendicular to the length direction;” and,
(2)	a plurality of pole piece tabs connected to said main body, each of said tabs having a width in said width direction and a length in said length direction (e.g. Id), reading on “a plurality of tabs connected to the electrode sheet body, each of the plurality of tabs having a width in the width direction and a length in the length direction,”
wherein said tabs “have different intervals widths” and [p]referably, the widths of the tabs are not exactly the same” (e.g. ¶¶ 0009 and 13),
wherein while examples provide sets of tabs having different widths between sets of tabs, such as with Figures 1-2, in said positive electrode tabs, the width of the A tab is 6mm, the width of the B tabs is 7mm, the width of the C tabs is 8mm; and, in said negative plate the width of the A tab is 6mm, the width of the B tab is 7mm, and the width of the C tab is 8mm (e.g. ¶¶ 0035-37 plus e.g. Figures 1-2); plus, with Figures 4-5, in said positive electrode sheet, the width of the A tab is 15mm, the width of the B tab is 
the broader disclosure provides that the tabs may “have different intervals widths” and [p]referably, the widths of the tabs are not exactly the same,” reading on the limitation “the width of each of the plurality of tabs is different from one another.”
In the alternative regarding the limitation “the width of each of the plurality of tabs is different from one another,” Chen teaches in a wound structure, closer to the core of a winding structure, the smaller the radius and the larger the curvature, so the width of a tab closer to said core is smaller than that further away from said core so that the tabs of the entire winding may overlap one another to ensure convenient welding of said tabs and improve processing efficiency and yield (e.g. ¶0035).
As a result, it would have been obvious to a person of ordinary skill in the art to widen each successive tab that is further from said core, since the radius would increase and curvature decrease so that the tabs of the entire winding may overlap one another to ensure convenient welding of said tabs and improve processing efficiency and yield, resulting in each successive tab being slightly larger than the adjacent one closer to said core, reading on said limitation.

Claim 2, 6 8, and 12-14 are rejected under 35 U.S.C. 103 as obvious over Chen et al (CN 106257710).
Regarding claim 2, Chen teaches the positive electrode sheet and/or the negative electrode sheet of claim 1, as provided supra, wherein it would have been obvious to a person of ordinary skill in the art to widen each successive tab that is further from said supra), reading on “the widths of the plurality of tabs are sequentially configured in the length direction according to a first arithmetic progression.”

Regarding claims 6, 8, and 12-14, Chen is applied as provided supra, with the following modifications.
Still regarding independent claim 6, Chen teaches said wound lithium-ion battery with multiple tabs with variable sizes, said battery comprising said positive electrode sheet, said negative electrode sheet, said separator therebetween wound together to form said battery core (e.g. supra), said wound lithium-ion battery reading on “battery cell,” said battery comprising:
(1)	said battery core formed of said positive electrode sheet, said negative electrode sheet, said separator therebetween wound together (e.g. supra), reading on “an electrode assembly formed by winding a first electrode sheet and a second electrode sheet, wherein the first electrode sheet and the second electrode sheet are spaced apart from each other, wherein an isolation film is sandwiched between the first electrode sheet and the second electrode sheet,”
wherein each of said tabs of said positive electrode plate after winding form a positive tab stack (e.g. item 31 or 61) by being stacked in a neat stack and welded together; and, each of said tabs of said negative electrode plate after winding form a 
wherein within said positive tab stack, a first tab closest to said core has a smaller width than that of an nth-tab away from said core, but does not expressly teach said nth-tab “extends beyond the first tab unit in the width direction of the battery cell.”
However, it would have been obvious to a person of ordinary skill in the art to design the nth-tab away from the core extend past said first tab in the width direction of the battery cell after winding in order for each individual tab to have sufficient current capacity to support the associated portion of said main body of said electrode sheet, reading on the limitation “the plurality of tabs of the first electrode sheet comprise a first tab unit and a second tab unit, the second tab unit extends beyond the first tab unit in the width direction of the battery cell.”
Still regarding claim 8, Chen teaches the battery of claim 6, wherein it would have been obvious to a person of ordinary skill in the art to widen each successive tab that is further from said core, since the radius would increase and curvature decrease so that the tabs of the entire winding may overlap one another to ensure convenient welding of said tabs and improve processing efficiency and yield, resulting in each successive tab being slightly larger than the adjacent one closer to said core, reading on said limitation (e.g. supra), reading on “the widths of the plurality of tabs are sequentially configured in the length direction according to a first arithmetic progression.”
Still regarding claim 12, Chen teaches the battery of claim 6, wherein each of said positive tab stack and said negative tab stack are welded to a first and second leads composed of copper or nickel (e.g. ¶¶ 0038 and 46), severably reading on “further tab lead, wherein the tabs of the first electrode sheet are electrically connected to the tab lead.”
Still regarding claim 13, Chen teaches the battery of claim 12, but does not expressly teach the limitations “the first tab unit is electrically connected to the tab lead through a first region,” “the second tab unit is electrically connected to the tab lead through a second region,” or “the first region is closer to a main body of the electrode assembly than the second region.”
However, Chen teaches multi-layered stacked tabs are difficult to weld (e.g. ¶0004). As a result, it would have been obvious to contact said first and second leads composed of copper or nickel respectively to each of the tabs within said positive tab stack and said negative tab stack, thereby avoiding a poor weld and potential short, reading on said limitations.
Still regarding claim 14, Chen teaches the battery of claim 6, but does not expressly teach the limitation “the second tab unit extends beyond the first tab unit in the length direction of the battery cell.”
However, Chen teaches the number and width of tabs and size of each tab can be engineered according to the current capacity that needs to pass through each tab (e.g. ¶0028) and further teaches multi-layered stacked tabs are difficult to weld (e.g. ¶0004).
As a result, it would have been obvious to lengthen said nth-tab away from the core so that it is longer than said first tab in the length direction of the battery cell in order for each individual tab to have sufficient current capacity to support the associated portion of said main body of said electrode sheet, reading on the limitation.
Alternatively, it would have been obvious to lengthen said nth-tab away from the core so that it is longer than said first tab in the length direction of the battery cell so that each tab may be welded to said first or second leads composed of copper or nickel, thereby avoiding a poor weld and potential short, reading on said limitation.

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Chen et al (CN 106257710), as provided supra, in view of Zhang (CN 106257710).
Regarding claim 3, Chen teaches the positive electrode sheet and/or the negative electrode sheet of claim 1, wherein each of said electrode sheets comprise a uniform coating of respective active material on a respective current collector (e.g. ¶0008), reading on “the electrode sheet body comprises a current collector and an active material layer located on a surface of the current collector,” but does not expressly teach the limitation “the current collector comprises a first polymer layer and a first metal layer located on a surface of the first polymer layer.
However, Zhang teaches a composite current collector in a lithium-ion battery, wherein said composite current collector comprises an upper metal layer (e.g. item 1) , a lower metal layer (e.g. item 3), and a polymer layer (e.g. item 2) arranged between said upper metal layer and said lower metal layer, wherein said composite current collector has reduced weight while having excellent tensile strength and excellent flexibility thereby substantially improving the mass energy density and effectively prolonging the cycle life of the battery (e.g. ¶¶ 0003-23 plus e.g. Figure 1).
As a result, it would have been obvious to substitute the current collector of Chen with the composite current collector of Zhang, since Zhang teaches its composite current collector has reduced weight while having excellent tensile strength and excellent 
Regarding claim 4, Chen teaches the positive electrode sheet and/or the negative electrode sheet of claim 1, wherein Zhang is applied as provided supra.
Further, regarding each of the tab portions, it is well known in the battery art to not apply active material to the surfaces hereof, so that the electrical contact may be maximized and further so that the welding of the adjacent tabs may be secure.
As a result, each of the tab portions of said composite current collector would not be coated with said active materials, reading on “each of the plurality of tabs comprises a second polymer layer and a second metal layer located on a surface of the second polymer layer.”
Regarding claim 5, Chen as modified teaches the positive electrode sheet and/or the negative electrode sheet of claim 4, wherein said polymer layer is arranged between said upper metal layer and said lower metal layer, reading on “the surface of the second polymer layer comprises a first surface and a second surface” and “the first surface is provided with the second metal layer,” but does not expressly teach the limitation “the second surface is not provided with the second metal layer.”
However, as noted supra, the composite current collector provides reduced weight and improved mass energy density of the resulting battery, which is suggest to be by the reduction in the amount of metal provided in the current collector since adjacent tabs would otherwise redundantly have a first metal layer adjacent to a second metal layer.

Regarding claims 9-11, Chen and Zhang are applied, as provided supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723